Mandamus to compel auditing and payment of a claim of plaintiff against the city of Madera. The superior court gave judgment for defendants, and on appeal by plaintiff to the district court of appeal of the third appellate district the justices of that court were unable to agree upon a judgment. The appeal was therefore transferred to this court for determination.
In all material aspects the case here presented is the same as that of Arthur v. City of Petaluma, ante, p. 216, [165 P. 698]. It is sought to enforce payment against revenues of the fiscal year 1915-16 resulting from tax levies made by the board of trustees of the city, without any authorization by the electors, of a claim of $2,108.75 for electrical power and energy, lights and lighting, material and labor furnished the city during previous fiscal years. The claim has been reduced to judgment, and the proceedings were in accord with the act of March 23, 1901, referred to in the opinion in that case.
The decision in Arthur v. Petaluma, ante, p. 216, [165 P. 698], controls here, and therefore the judgment of the superior court in favor of defendants must be held to be correct.
The judgment is affirmed.
Shaw, J., Sloss, J., Melvin, J., Henshaw, J., and Victor E. Shaw, J., pro tem., concurred.